Name: Commission Regulation (EC) No 1004/1999 of 12 May 1999 prohibiting fishing for blue whiting by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities13. 5. 1999 L 123/25 COMMISSION REGULATION (EC) No 1004/1999 of 12 May 1999 prohibiting fishing for blue whiting by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished (3) provides for the shares of the total allowable catches of blue whiting allo- cated to the Community for 1999; (2) Whereas, in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the share of the total allowable catches allocated to the Community; (3) Whereas, according to the information communi- cated to the Commission, catches of blue whiting in the waters of ICES divisions Vb (EC zone), VI and VII by vessels flying the flag of a Member State or registered in a Member State have reached the share of the total allowable catches allocated to the Community for 1999, HAS ADOPTED THIS REGULATION: Article 1 Catches of blue whiting in the waters of ICES divisions Vb (EC zone), VI and VII by vessels flying the flag of a Member State or registered in a Member State are hereby deemed to have exhausted the share of the total allowable catches allocated to the Community for 1999. Fishing for blue whiting in the waters of ICES divisions Vb (EC zone), VI and VII by vessels flying the flag of a Member State or registered in a Member State shall be prohibited, as also the retention on board, transhipment and landing of fish from this stock caught by the above vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1999. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 1.